Citation Nr: 9920186	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-28 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1977 to September 1977 and in the United States 
Coast Guard from November 1977 to February 1979.  He died on 
February [redacted] 1997.  The appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  Morbid obesity was a contributory cause of the veteran's 
death.

2.  In service the veteran had exogenous obesity.

3.  There is no competent medical evidence that the veteran 
was morbidly obese in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable regulations provide that the death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (1998).

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Grottveit v. 
Brown, 5 Vet. App. 91. 93 (1993).  A claimant cannot meet 
this burden simply by presenting lay testimony, because lay 
persons are competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In the instant case, service medical records disclose that 
the veteran was 5 feet 7 1/2 inches tall and weighed 213 
pounds in April 1977.  In a report of medical history at that 
time, he stated that he had lost 47 pounds in the previous 
eight months; he was temporarily disqualified from Army 
service, for being 10 pounds overweight.  In June 1977, he 
weighed 207 pounds, which was 4 pounds overweight, by Army 
standards, and he was inducted into the Army, from which he 
was separated in September 1977.

At an examination for Coast Guard enlistment in October 1977, 
the veteran weighed 197 pounds and was found qualified for 
service.  At an examination in November 1977, he weighed 194 
pounds.  Thereafter, during Coast Guard service, he gained 
weight.  

At a psychiatric consultation in November 1978, it was noted 
that the veteran had trouble breathing because of excess 
weight, and he needed to lose 30 to 60 pounds.  The 
impression was passive-aggressive personality, with some 
paranoid features.  The service department psychiatrist found 
that the veteran did not have a disqualifying mental defect 
which was ratable as a disability under VA's schedule for 
rating disabilities.

In December 1978, a medical board recommended the veteran's 
separation from service for failure to meet height-weight-age 
physical standards.  The diagnoses were exogenous obesity and 
passive-aggressive personality, with some paranoid features.  
The medical board reported that there were no apparent 
medical reasons for the veteran's obesity; metabolic studies 
were normal.  He had made no significant effort to adhere to 
a calorie-restricting weight reduction diet.  The veteran was 
separated from Coast Guard service in February 1979.  

"Exogenous obesity" means obesity due to overeating.  
Dorland's Illustrated Medical Dictionary 1166 (28th ed., 
1994) (Dorland's).

In December 1993, the veteran was admitted to a VA medical 
center, with complaints of shortness of breath and pedal 
edema.  The discharge diagnoses were hypertension, congestive 
heart failure, noninsulin-dependent diabetes mellitus, 
obstructive sleep apnea, and obesity.  The veteran was also 
hospitalized in November 1994 and March 1995 for treatment of 
those same disorders.  

At a VA nutrition clinic in March 1995, the veteran weighed 
372 pounds.  He stated that he had never tried to follow a 
diet because 'it's too hard'.  He had many excuses why he 
couldn't start a weight-reduction diet.  His diabetes was out 
of control.  The dietitian stated that continued 
noncompliance with a diet and resulting medical complications 
were expected to continue until the veteran wanted to reduce 
his weight.  

At a VA general medical clinic in March 1996, it was noted 
that the veteran was morbidly obese and had labored 
breathing.  In July 1996 and September 1996, the veteran did 
not keep appointments at a VA nutrition-diet clinic.  

"Morbid obesity" is the condition of weighing 2 or 3 or more 
times the ideal weight; so called because it is associated 
with many serious and life-threatening disorders (diabetes 
mellitus, atherosclerosis, hypertension, Pickwickian 
syndrome, etc.).  Dorland's at 1166.

In January 1997, at a VA emergency room, the veteran was seen 
for shortness of breath and left leg edema.  He was 
somnolent.  The diagnostic impression was Pickwickian 
syndrome.

The veteran died in February 1997, at age 37 years.  His 
death certificate listed sepsis of days' duration as the 
immediate cause of death.  Conditions leading to sepsis were 
respiratory failure of days' duration and morbid obesity of 
years' duration, which was the underlying cause. 

Morbid obesity, not exogenous obesity, was found to be a 
contributory cause of the veteran's death.  The question then 
arises whether morbid obesity was present in service.  The 
veteran's service medical records, including the report of 
the medical board in December 1978 show that it was not.  The 
appellant argues that, because the veteran gained a 
significant amount of weight during Coast Guard service, and 
was discharged for failure to meet height-weight standards, 
his obesity while on active duty contributed to his death.  
However, as a lay person, the appellant is not qualified to 
render a diagnosis of the veteran's weight condition during 
active service; she may not, therefore, offer an opinion as 
to whether obesity in service (found by the medical board to 
be exogenous) was in fact morbid obesity.  There is thus no 
competent medical evidence that morbid obesity, a 
contributory cause of death, was present during the veteran's 
active service.  The claim of entitlement to service 
connection for the cause of the veteran's death is thus not 
well grounded and will be denied on that basis.  38 U.S.C.A. 
§ 5107(a).  

The Board recognizes that the claim of entitlement to service 
connection for the cause of the veteran's death is being 
disposed of in a manner which differs from that used by the 
RO.  The RO denied the appellant's claim on the merits, while 
the Board has concluded that the claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the (appellant) solely from 
the omission of the well-grounded claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for the cause of the veteran's death 
"plausible."  See generally McKnight v. Gober, 131 F3d 1483, 
1484-5 (Fed. Cir. 1997). 




ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 


